     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant

 9                                 UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:18-cv-02298-EFB
13   JIMMY E. COATS,                                )
                                                    )       JOINT STIPULATION FOR EXTENSION
14                    Plaintiff,                    )       OF TIME TO FILE AND SERVE
                                                    )       ANSWER, CERTIFIED
15          vs.                                     )       ADMINISTRATIVE RECORD, AND TO
     NANCY A. BERRYHILL,                            )       MODIFY BRIEFING SCHEDULE.
16   Acting Commissioner of Social Security         )
                                                    )
17                    Defendant.                    )
                                                    )
18                                                  )

19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,

21   that the time for Defendant to file the certified administrative record (CAR) and Answer to

22   Plaintiff’s Complaint be extended from January 9, 2019 to February 8, 2019. This is

23   Defendant’s first request for extension. Good cause exists to grant Defendant’s request for

24   extension. Defendant needs additional time for filing and service of the Certified Administrative

25   Record (CAR). Defendant makes this request in good faith with no intention to unduly delay the

26   proceedings.

27   ///

28   ///

     JS for Extension of Time;                                      Case No. 2:18-cv-02298-EFB

                                                        1
 1   The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 2
 3                                                Respectfully submitted,
 4
     Dated: January 9, 2019                       /s/ Langey E. Kreuze
 5
                                                  (*as authorized by email on January 9, 2019
 6                                                LANGLEY E. KREUZE
                                                  Attorney for Plaintiff
 7
 8
     Dated: January 9, 2019                       MCGREGOR W. SCOTT
 9
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
11                                                Social Security Administration
12
13                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
14                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
15
16
17                                               ORDER
18   APPROVED AND SO ORDERED.
19
20   DATED: January 15, 2019.                     ____________________________________
                                                  THE HONORABLE EDMUND F. BRENNAN
21                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

     JS for Extension of Time;                                   Case No. 2:18-cv-02298-EFB

                                                     2
